                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JANECE TISDEL,                                  §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §     CIVIL ACTION H- 21-00881
                                                 §
 THE WITNESS PROTECTION,                         §
                                                 §
       Defendant.                                §

                            MEMORANDUM OPINION AND ORDER

        Plaintiff Janece Tisdel filed an original complaint in this court against “The Witness

Protection” on March 15, 2021. Dkt. 1. Tisdel contends that her father, who is a “Veteran, a

patriot, a citizen, and a centenarian,” went into the federal witness protection program. See id.

She requests that somebody bring her father home. Id. However, Tisdel did not indicate in her

complaint how this court has subject matter jurisdiction to hear this case, and the court issued an

order to show cause. Dkt. 5. Tisdel filed a response in which she notes that “the subject of [her]

case is a federal matter.” Dkt. 7. She also filed a motion requesting that the court reply to her

filings immediately because her father is a centenarian. Dkt. 9. She has also subsequently filed

two letters pleading with the court to expedite her case and bring her elderly father who is a Veteran

and a patriot home. Dkts. 10, 11. This order addresses both the motion for immediate response

from the court and the issue of the court’s subject matter jurisdiction.

           I.       MOTION FOR IMMEDIATE RESPONSE FROM THE COURT

        Tisdel’s motion courteously requests that the court rule immediately on any motions in her

case. Dkt. 9. The reason she seeks expedited response is because her father, who she contends

went into federal witness protection and who she seeks to find, is a centenarian. Id.; see also
Dkt. 1. Certainly, the court understands Tisdel’s concern given her father’s advanced age. The

court notes that it does have numerous other cases that are of immense importance to the litigants

in those cases, but it has attempted to expeditiously address this case in response to Tisdel’s

request. Tisdel’s motion that the court reply to her filings immediately is thus GRANTED IN

PART; the court will attempt to expeditiously handle all matters in this case.

                             II.     SUBJECT MATTER JURISDICTION

       The court requested that Tisdel show cause why the court should not dismiss her case for

lack of subject matter jurisdiction. Dkt. 5. As that court noted in the order to show cause, it is a

court of limited jurisdiction. Under Federal Rule of Civil Procedure 12(h)(3), if “the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”

Fed. R. Civ. P. 12(h)(3).

       In her response to the motion to show cause, Tisdel asserts that she did not mean to direct

her motion to the civil court and states that the subject of her case is a federal matter. Dkt. 7. This

court has both civil and criminal jurisdiction, but it does not have jurisdiction to hear any matter

that may colloquially considered “federal.” There has to be a grant of jurisdiction for the type of

case the plaintiff brings. Federal courts “possess only that power authorized by Constitution and

statute, . . . which is not to be expanded by judicial decree.” Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 377, 114 S. Ct. 1673 (1994).

       Clearly, Tisdel is requesting that the court order some federal agency to bring her father

home. The statute governing the federal witness relocation and protection program is contained

at 18 U.S.C. § 3521. Under that statute, the “Attorney General may provide for relocation and

other protection of a witness,” and the Attorney General may also “provide for the relocation and

other protection of the immediate family of, or a person otherwise closely associated with, such
                                                  2
witness or potential witness if the family or person may also be endangered on account of the

participation of the witness in the judicial proceeding.” 18 U.S.C. § 3521(a)(1). The same statute

makes clear that the “United States and its officers and employees shall not be subject to any civil

liability on account of any decision to provide or not to provide protection under this chapter.” 18

U.S.C. § 3521(a)(3). The statute also allows the Attorney General to “disclose or refuse to disclose

the identity or location of the person relocated or protected . . . after weighing the danger such a

disclosure would pose to the person, the detriment it would cause to the general effectiveness of

the program, and the benefit it would afford to the public or the person seeking the disclosure . . . .”

18 U.S.C. § 3521(b)(1)(G). The questions are, does Tisdel have an obligation to make such a

request to the Attorney General before calling on a federal court and, if she did first go to the

Attorney General and was refused, is the court vested with the power to second guess the Attorney

General’s decision?

        The answer to these questions lies in cases considering mandamus relief and the witness

protection statute.    While the witness protection statute itself precludes civil liability for

discretionary decisions relating to the program, it does not preclude mandamus relief in appropriate

cases. See Garmhausen v. Holder, 757 F. Supp. 2d 123 (E.D.N.Y. 2010). Under 28 U.S.C. § 1361,

the “district courts shall have original jurisdiction of any action in the nature of mandamus to

compel an officer or employee of the United States or any agency thereof to perform a duty owed

to the plaintiff.” 28 U.S.C. § 1361. “Mandamus may only issue when (1) the plaintiff has a clear

right to relief, (2) the defendant has a clear duty to act, and (3) no other adequate remedy exists.”

Randall D. Wolcott v. Sebelius, 635 F.3d 757, 768 (5th Cir. 2011).

        At this very preliminary stage, the court finds that it is possible that Tisdel will be able to

establish jurisdiction under the mandamus statute in an amended complaint that names the correct
                                                   3
defendant and outlines what relief she is seeking and why the government is obligated to provide

such relief. To be clear, Tisdel’s current filings do not name the Attorney General or establish that

any agency in the United States owes Tisdel a duty, and it does not appear from the witness

protection statute that the Attorney General owes a duty to a non-minor child of a person who is

in the program. However, since Tisdel is pro se, the court grants her substantial leeway. Tisdel

may amend her complaint to name the correct defendant or defendants and indicate why she is

owed a duty. She must file this amendment with twenty days of the date of this order and must

serve any newly named defendant or defendants as required by the Federal Rules of Civil

Procedure. Tisdel shall provide any newly named defendant or defendants with a copy of the

amended complaint and with a copy of this order.

                                         III. CONCLUSION

        Tisdel’s motion that the court reply to her filings immediately (Dkt. 9) is GRANTED IN

PART.

        With regard to the court’s order to show cause (Dkt. 5), the court finds that Tisdel has not

shown that this court has subject matter jurisdiction. However, since she is a pro se plaintiff, the

court grants her substantial leeway. She may file an amended complaint naming a valid defendant

or defendants under the mandamus statute as well as stating why the defendant or defendants owe

her a duty under the witness protection statute. This amended complaint shall be filed within

twenty days of the date of this order. If Tisdel fails to file an amended complaint or files an

amended complaint that still does not show any basis for this court’s jurisdiction, the case will be

dismissed for lack of subject matter jurisdiction. Tisdel shall serve any newly named defendants

with the amended complaint and this order.


                                                 4
Signed at Houston, Texas on April 30, 2021.



                                    _________________________________
                                               Gray H. Miller
                                       Senior United States District Judge




                                       5
